Pee Ctjeiam:
The insurance commissioner appeals from the decree of the court below dissolving the Kittanning Insurance Company and appointing a receiver, while the attorney general appeals from an order of the said court in the same cause refusing to vacate said'decree.
The receiver was appointed upon the petition of the insurance company, through its duly constituted officer, setting forth the insolvency of the company and its inability to continue its business. The petitioner further prayed “ that notice .of this proceeding shall be served on Hon. J. M. Forster, insurance commissioner for the state of Pennsylvania, and that he may be made a party to this proceeding, as required by the act of assembly.” Upon the presentation of the petition, the court below directed notice thereof to be given to the insurance commissioner, and it appears that such notice was given to George B. Luper, deputy insurance commissioner; whereupon the court made the order dissolving the corporation, and appointing a receiver*
So much of said order as dissolved the corporation was improvidently made, and must be reversed. It was not asked for by the company; at least, no such request appears in the record. But the appointment of a receiver was within the recognized powers of the court. It is true, the insurance commissioner may proceed in the Court of Common Pleas of Daúphin county, to have the corporation formally dissolved, and a receiver there appointed to take charge of its assets. Such proceeding is authorized by the act of assembly, and is for the protection of policy-holders, in part at least. When a receiver is so appointed, he will supersede the receiver appointed by the court below. Until this is done, however, we see no reason why the latter *106should not retain the custody of the assets of the insolvent corporation.
So much of the decree as dissolves the corporation is reversed. With this modification, the decree is affirmed; the costs of this appeal to be paid by the receiver.